Case 3:20-cv-00510-MMH-MCR Document 46 Filed 07/20/21 Page 1 of 3 PageID 579




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION

 PROGRESSIVE EXPRESS INSURANCE
 COMPANY, an Ohio corporation,

       Plaintiff,

 vs.                                        Case No. 3:20-cv-00510-MMH-
                                            MCR

 YLM TRANSPORT, INC., a Florida
 corporation; ARIEL VALDES
 BERMUDEZ; and REBECCA MATTHEW,
 as Personal Representative of the Estate
 of Dyllon D. J. Smith, deceased,

      Defendants.
 _______________________________________/

                        NOTICE OF SETTLEMENT


       Progressive Express Insurance Company filed this action seeking a

declaration that its insurance policy does not provide coverage to YLM

Transport, Inc. in an underlying state-court action filed by Rebecca Matthew.

DE 1 at 7–8. Progressive has since tendered the policy limits to Ms. Matthew,

and Ms. Matthew dismissed with prejudice her claims against YLM in the

state-court action. See Exhibit A.

                                         CRONIN & MAXWELL, PL

                                          /s/ Sean B. Cronin
                                         _______________________
                                         Sean B. Cronin
                                         Florida Bar No. 146447
                                         Gregory H. Maxwell
Case 3:20-cv-00510-MMH-MCR Document 46 Filed 07/20/21 Page 2 of 3 PageID 580




                                            Florida Bar No. 259888
                                            Attorneys for Defendant,
                                            Rebecca Matthew
                                            4250 Lakeside Drive, Ste. 204
                                            Jacksonville, FL 32210
                                            (904) 388-9555
                                            Facsimile: (904) 388-0792
                                            Email: service-cm@croninmaxwell.com


                        CERTIFICATE OF SERVICE

      I hereby certify that on July 20, 2021, I electronically filed the foregoing
document with the Clerk of the Court using CM/ECF. I also certify that the
foregoing document is being served this day on all counsel of record or pro se
parties identified on the attached Service List in the manner specified, either
via transmission of Notices of Electronic Filing generated by CM/ECF or in
some other authorized manner for those counsel or parties who are not
authorized to receive electronically Notice of Electronic Filing.


                                     Respectfully submitted,

                                      /s/ Sean B. Cronin
                                     _____________________________
                                     Sean B. Cronin
                                     Florida Bar No. 146447
                                     Gregory H. Maxwell
                                     Florida Bar No. 259888
                                     4250 Lakeside Drive, Ste. 204
                                     Jacksonville, FL 32210
                                     (904) 388-9555
                                     Facsimile: (904) 388-0792
                                     Email: service-cm@croninmaxwell.com
                                     Attorneys for Defendant,
                                     Rebecca Matthew




                                        2
Case 3:20-cv-00510-MMH-MCR Document 46 Filed 07/20/21 Page 3 of 3 PageID 581




                                  SERVICE LIST


Kerry C. McGuinn, Jr., Esq.                      Bryan S. Gowdy, Esq.
Florida Bar No. 982644                           Florida Bar No. 176631
Michael S. Rywant, Esq.                          Creed & Gowdy, P.A.
Florida Bar No. 240354                           865 May Street
Rywant, Alvarez, Jones, Russo                    Jacksonville, FL 32204
& Guyton, P.A.                                   Tel: 904-350-0075
302 Knights Run Avenue, Suite 1000               Fax: 904-503-0441
Tampa, FL 33602                                  bgowdy@appellate-firm.com
Tel: 813-229-7007                                filings@appellate-firm.com
Fax: 813-223-6544                                Attorneys for Defendants,
kmcguinn@rywantalvarez.com                       YLM Transport, Inc. and
jmolina@rywantalvarez.com                        and Rebecca Matthew
msrywant@rywantalvarez.com
cfernandez@rywantalvarez.com
Attorneys for Defendant YLM
Transport, Inc.


Stuart J. Freeman, Esq.
Florida Bar No. 237493
Freeman, Goldis & Cash, P.A.
Post Office Box 12349
2553 First Avenue North
St. Petersburg, FL 33733-2349
Tel: 727-327-2258
Fax: 727-321-2497
stuart.freeman@fgclawfirm.com
crystal.siegal@fgclawfirm.com
Attorneys for Plaintiff, Progressive
Express Insurance Company




                                       3
